DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 20 May 2022. Examiner acknowledges the amendments to claims 1, 2, 4, and 6, and the new addition of claim 12-16. Claims 1-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-20130211290-A1, previously presented) in view of Carlson (US-6362387-B1, previously presented) and Ross (US-20110214501-A1, previously presented).
Regarding claim 1, Lee teaches a sensor insert for a shoe, the insert comprising a flexible planar portion having a shape of an inner sole for a shoe, the flexible planar portion comprising (Referring to FIG. 1A, a pressure detection sheet 101 having a film shape is formed to have a structure corresponding to that of the insole (Lee, Paragraph [0058], Figure 1A); The first and second sheets 131 and 133 allow circuit printing, and a flexible film material having high durability, such as a PET film) (Paragraph [0062])): a central layer containing a plurality of pressure sensors for sensing the pressure applied by the foot and electrical connections to the sensors (A contact switch 137 and a pattern 135 are formed between the first and second sheets 131 and 133 at a position corresponding to the switching unit 137 (Paragraph [0061], Figure 1B)); a lower layer having a lower face arranged to face the sole of a shoe and having a first coefficient of friction (a first sheet 131 contacting an inner bottom of a shoe (Paragraph [0061], Figure 1B); wherein the first sheet being made of a material means that the first sheet has a coefficient of friction); and an upper layer having an upper face having a second coefficient of friction (a second sheet 133 contacting a body of a user (Paragraph [0061], Figure 1B); wherein the second sheet being made of a material means that the second sheet has a coefficient of friction), the upper face defining the entirety of a top surface of the flexible planar portion (In other embodiments, as illustrated in (C) and (D) of FIG. 1C, a conductive rubber is disposed between two PET films, wherein the conductive rubber is bonded to a lower PET film, and silver ink is printed on an opposing surface of the other PET film (Paragraph [0066], Figure 1C <C>), wherein the PET film as seen in Figure 1C <C> is equivalent to the first sheet 131 of Lee, defining an entirety of a top surface of the flexible planar portion).
However, Lee fails to explicitly disclose that the upper layer has a second coefficient of friction which is lower than the first coefficient of friction. Carlson discloses a layer of an orthotic, wherein Carlson further discloses that this layer of the orthotic is in arranged to face a foot, wherein this layer further comprises material with a lower coefficient of friction than other areas of the orthotic (A preferred method of use includes placement of suitable size pieces or patches of the low friction coefficient material either on the skin or on the surface that will be next to the skin in locations where shear trauma is likely to occur (Carlson, Col 3, lines 38-41); All of these just-noted facts are important because they are reasons to vary the friction coefficient depending on the surface function. For instance, there is very little reason to be concerned about the friction coefficient of a surface in only very light contact with the skin (unless the number of repetitions is very high) (Col 4, lines 6-11)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor insert of Lee so as to incorporate that the upper layer has a second coefficient of friction which is lower than the first coefficient of friction as taught by Carlson so as to allow for the prevention of shear trauma against skin (Carlson, Col 3, lines 38-41).
Furthermore, Lee fails to explicitly disclose that the upper face defines a top surface of the flexible planar portion upon which an insole can be placed and slide upon while the shoe is in use. Ross discloses a sensor insert configured to be inserted into a shoe, wherein the sensor insert is in between the shoe and an insole (the sensor device 20 is positioned between an insole 16 and a protective layer 17. The insole 16 and the protective layer 17 provide a comfortable bearing surface for the user 12, as well as protect the sensor body 22 from inadvertent damage (Ross, Paragraph [0056], Figure 1)).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor insert of Lee in view of Carlson so as to incorporate that the sensor insert is between the shoe and the insole as taught by Ross so as to create a protective layer for the sensors and provide a comfortable bearing surface for the user (Ross, Paragraph [0056]).
Regarding claim 10, Lee in view of Carlson teaches the sensor insert according to claim 1, wherein the upper and lower layers are bonded to the central layer by an adhesive (a contact switch and a pattern may be formed between the first and second sheets at a position corresponding to the switching unit, and a bonding sheet chemically bonded between the first and second sheets may be provided to induce physical restoration force of the contact switch (Lee, Paragraph [0023])).
Regarding claim 11, Lee in view of Carlson and Ross teaches a shoe comprising an inner sole with a sensor insert according to claim 1 (see above), but Lee fails to explicitly disclose that the sensor insert is between the shoe and the insole. Ross discloses a sensor insert configured to be inserted into a shoe, wherein the sensor insert is in between the shoe and an insole (the sensor device 20 is positioned between an insole 16 and a protective layer 17. The insole 16 and the protective layer 17 provide a comfortable bearing surface for the user 12, as well as protect the sensor body 22 from inadvertent damage (Ross, Paragraph [0056], Figure 1)).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor insert of Lee in view of Carlson so as to incorporate that the sensor insert is between the shoe and the insole as taught by Ross so as to create a protective layer for the sensors and provide a comfortable bearing surface for the user (Ross, Paragraph [0056]).
Regarding claim 16, Lee in view of Carlson and Ross teaches the sensor insert according to claim 1, wherein the central layer separates the plurality of sensors from at least one of the upper layer and the lower layer (A bonding sheet 139 chemically bonded between the first and second sheets 131 and 133 is provided to induce physical restoration force of the contact switch 137 (Lee, Paragraph [0061]); the contact switch 137 may include a conductive rubber. That is, conductive rubbers are respectively bonded to the first and second sheets 131 and 133 so as to form respective patterns in the same plane shape. Therefore, in the contact switch 137 including the conductive rubbers, the two conductive rubbers contact with each other due to an externally applied pressure. Thus, the two patterns conduct electricity that may be utilized as a switching signal (Lee, Paragraph [0064]), as the separation of an individual contact switch 137 of Lee between the first sheet 131 and the second sheet 133 by the bonding sheet 139 allows for the physical restoration force of the contact switches 137 to transmit an electric signal, such that the bonding layer considered to read on the claimed central layer separates the sensors from at least one of the upper layer and the lower layer).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Carlson and Ross as applied to claim 1 above, and further in view of Oshio (US-20130028368-A1, previously presented).
Regarding claim 2, Lee in view of Carlson and Ross teaches the sensor insert according to claim 1, further comprising a flexible connecting portion extending from the flexible planar portion (a signal detected in the switching unit 107 is provided through the connecting unit 103 (Lee, Paragraph [0059], Figure 1A)), the electrical connector extending along the flexible connecting portion to a terminal connection (Lee, Paragraph [0059], Figure 1A)), however, Lee in view of Carlson fails to explicitly disclose that the flexible connecting portion having a hook and loop connector for attachment to the inside of a shoe. Oshio disclose a sensor insert for a shoe, wherein Oshio further discloses a flexible connection portion having a hook and loop connector for attachment to the inside of a shoe (The engaging elements 4b that are configured to engage with each other can be realized by, for example, hook-and-loop fasteners (Oshio, Paragraph [0084]); The wire material 3 is guided outside the shoe, fixed and mounted on the edge of the shoe using the fastener 4, and connected to the pedometer unit 6 outside the shoe (Paragraph [0113], Figures 5a and 5b); wherein the wires are connected to the inside of the shoe so as to allow for attachment to the inside of the shoe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor insert of Lee in view of Carlson and Ross so as to incorporate that the flexible connection portion has a hook and loop connector for attachment to the inside of a shoe as taught by Oshio so as to allow affixation of the sensor insert to the shoe (Therefore, even if various movements of the user's foot in the shoe may exert a pressure, the connection of the wire material 3 is not applied with tension, and the wire material 3 does not break or suffer from poor connection in the shoe (Oshio, Paragraph [0083])).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Carlson and Ross as applied to claim 1 above, and further in view of Severinkangas (US-20160290878-A1, previously presented).
Regarding claim 3, Lee in view of Carlson and Ross teaches the sensor inset according to claim 1, but Lee fails to explicitly disclose that the lower layer is formed of a transparent material such that the sensors are visible through it. However, Severinkangas discloses a system for an insole containing sensors, wherein Severinkangas discloses sensors comprising light emitting detectors (a light-sensitive element such as a detector could be provided (Severinkangas, Paragraph [0058]); the suggested structure may be configured to, depending on the embodiment, to detect, besides capacitance changes indicative of e.g. pressure (changes), also movements, weight transfer, stance and various other parameters derivable utilizing the same data (Paragraph [0082])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor insert of Lee in view of Carlson and Ross so as to incorporate sensors comprising light emitting detectors as taught by Severinkangas as this amounts to mere simple substitution of one type of sensor for another with the similar expected result of detecting pressure (MPEP 2143(I)(B)).
However, Lee fails to explicitly disclose that the lower layer is formed of a transparent material such that the sensors are visible through it. Severinkangas discloses that a lower layer of the insole is transparent, such that the sensors are visible through it (For example, in some embodiments optical transmittance of the material may be relevant if e.g. light-emitting device such as a light-sensitive element such as a detector could be provided. These aspects may have to be considered on case-by-case basis. So the film may be optically substantially transparent, translucent or opaque depending on the embodiment having regard to predefined wavelengths (Severinkangas, Paragraph [0058], Figure 2)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor insert of Lee in view of Carlson, Ross, and Severinkangas so as to incorporate that the lower layer is formed of a transparent material such that the sensors are visible through it as taught by Severinkangas so as to allow for optical transmittance of the material (Severinkangas, Paragraph [0058]).

Claims 4-5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Carlson and Ross as applied to claim 1 above, and further in view of Cho (Mechanisms of static and kinetic friction of polypropylene, polyethylene terephthalate, and high density polyethylene pairs during sliding, previously presented).
Regarding claims 4, 12, and 13, Lee in view of Carlson and Ross teaches the sensor insert according to claim 1, wherein Lee discloses an upper layer comprising PET (The first and second sheets 131 and 133 allow circuit printing, and a flexible film material having high durability, such as a PET film (Lee, Paragraph [0062])), but Lee fails to explicitly disclose that the upper layer is formed of a material with a dynamic coefficient of between 0.35 - 0.65 (claim 4), or a dynamic coefficient of between 0.35 - 0.55 (claim 12), or a dynamic coefficient of between 0.35 - 0.45 (claim 13). However, Cho discloses that the dynamic coefficient of PET is (Static and kinetic friction coefficients of PP on PET under standard condition (1 m/s, 5 N, 10 min) were 0.50±0.05 and 0.49±0.04, respectively (Cho, Page 167, Paragraph 10; Page 168, Figure 3)).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor insert of Lee in view of Carlson and Ross to include Cho as Cho discloses a standard method of testing to determine the dynamic coefficient of PET (Friction data of PP on PET under the standard condition, and various speed, load, and dwell times are shown in Fig. 3. Under standard condition, three representative curves are plotted, showing reproducibility of test (Cho, Page 167, Paragraph 8).
Regarding claim 5, Lee in view of Carlson, Ross, and Cho teaches the sensor insert according to claim 4, wherein the upper layer is a PET layer (Lee, Paragraph [0062]).

Claims 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Carlson and Ross as applied to claim 1 above, and further in view of Lietzman (US-20040123498-A1) and Zhang (In vivo friction properties of human skin, previously presented).
Regarding claims 6, 14, and 15, Lee in view of Carlson and Ross teaches the sensor insert according to claim 1, but Lee fails to explicitly disclose that the lower layer is formed of a material with a dynamic coefficient of friction of between 0.75 - 1.2 (claim 6), a dynamic coefficient of friction of between 0.85 - 1.2 (claim 14), or a dynamic coefficient of friction of between 0.95- 1.2 (claim 15). Lietzman discloses an orthotic, wherein Lietzman further discloses a lower layer of the orthotic comprising silicone (the orthotic 40 may include a laminate made from any desired material such as thermoplastic material, rubber or silicone to provide shock absorption, additional structural support, or a wear resistant surface (Lietzman, Paragraph [0030])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor insert of Lee in view of Carlson and Ross so as to incorporate a lower layer of the orthotic comprising silicone as taught by Lietzman so as to allow for shock absorption, additional structural support, or a wear resistant surface by the orthotic (Lietzman, Paragraph [0030]).
However, the combination of Lee in view of Carlson, Ross, and Lietzman fails to explicitly disclose that the lower layer is formed of a material with a dynamic coefficient of friction of between 0.75 - 1.2, or dynamic coefficient of friction of between 0.85 - 1.2, or dynamic coefficient of friction of between 0.95- 1.2. Zhang discloses that the coefficient of friction of silicone is 0.61±0.21 (silicone has the highest coefficient of friction (0.61±0.21) (Zhang, Page 135, Paragraph 1; Page 137, Table 3), wherein the value of the coefficient of friction is within that range given the standard deviation).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor insert of Lee in view of Carlson and Lietzman to include Zhang as Zhang discloses a standard method of testing to determine the coefficient of friction of silicone (Skin frictional force was measured using Measurement Technologies Skin Friction Meter (Aca-Derm Inc., California), described in details by Elsnau (1995) (Zhang, Page 136, Paragraph 5)). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor insert of Lee in view of Carlson, Ross, and Lietzman to incorporate Zhang and Lietzman so as to teach the limitations of claim 14 in which the lower layer has a dynamic coefficient of friction of between 0.85 - 1.2, and claim 15 in which the lower layer has a dynamic coefficient of friction of between 0.85 - 1.2 (wherein Zhang discloses that the dynamic coefficient of friction is 0.61±0.21, which is considered to be a result optimized variable), as Lietzman discloses that the lower layer of the orthotic is optimized to provide shock absorption, additional structural support, or a wear resistant surface (Lietzman, Paragraph [0030]), as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7, Lee in view of Carlson, Ross, Lietzman, and Zhang teaches the sensor insert according to claim 6, but Lee fails to explicitly disclose that the lower layer is silicone. Lietzman discloses a lower layer of an orthotic comprising silicone (Lietzman, Paragraph [0030]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor insert of Lee in view of Carlson, Ross, Lietzman, and Zhang so as to incorporate a lower layer of the orthotic comprising silicone as taught by Lietzman so as to allow for shock absorption, additional structural support, or a wear resistant surface by the orthotic (Lietzman, Paragraph [0030]).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Carlson, Ross, and Lietzman applied to claim 6 above, and further in view of Campbell (US-20040194352-A1, previously presented).
Regarding claim 8, Lee in view of Carlson, Ross, and Lietzman teaches the sensor insert according to claim 1, wherein the lower layer is a laminate (Lietzman, Paragraph [0030]), but Lee fails to explicitly disclose that the lower layer is a laminate is a co-formed laminate of two different materials. Campbell discloses an insole, wherein Campbell further discloses a lower layer of a laminate co-formed of two different materials (Pre-molded piece 480 can also use a semi-rigid, injection moldable material. The cupped heel portion and the mid-foot portion may be formed from a flexible material. The flexible material includes a neoprene rubber, a silicone rubber, an elastomer, a polymeric material, a urethane, polyethylene terephthalate, a viscoelastic polymer, a silicone gel, and combinations thereof (Campbell, Paragraph [0062]); Alternatively, the layer of heat-malleable material may be located interior to pre-molded piece 280, as in a laminated layer or as a portion of pre-molded piece 280 (Paragraph [0051]), wherein element 280 is considered equivalent to element 480).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor insert of Lee in view of Carlson, Ross, and Lietzman so as to incorporate that the lower layer is a co-formed laminate of two different materials as taught by Campbell so as to allow for dynamic control and static balance of the insole (The lightweight material of pre-molded piece 480 provides dynamic control as well as static balance. In one embodiment, the lower layer of orthopedic insole 400 is made from a flexible material that can cushion and absorb the shock from heel strike on orthopedic insole 400 (Campbell, Paragraph [0062])).
Regarding claim 9, Lee in view of Carlson, Ross, Lietzman, and Campbell teaches the sensor insert according to claim 8, wherein the lower layer is a co-formed laminate of silicone and PET (Campbell, Paragraphs [0051], [0062]).

Response to Arguments
Applicant's arguments filed 20 May 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding the rejections under 35 U.S.C. 103 set forth in the previous office action (Applicant’s Remarks, Pages 7-13) are not considered to be persuasive.
Regarding Applicant’s argument for claim 1, in which Lee in view of Carlson fails to teach the limitation “an upper face which (i) has a coefficient of friction consistent with that recited in claim 1 and (ii) defines an entirety of a top surface of a flexible planar portion upon which an insole could slide across”, Lee in view of Carlson is still considered to read on this limitation, as Lee discloses that the pressure sensors are in between the two PET layers as shown in Lee Figures 1C, (A-E, specifically <C>), wherein Lee discloses that the pressure sensor comprising silver ink and conductive rubber is between the first sheet 131 and the second sheet 133, such that modifying the first sheet 131 of Lee so as to have a second coefficient of friction (Carlson) would modify the entire surface of first sheet 131 of Lee. Furthermore, Lee is further modified by Ross so as to incorporate the limitation that the upper face defines an entirety of a top surface of a flexible planar portion upon which an insole could slide across, such that Applicant's arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Furthermore, regarding Applicant’s argument for claim 1, in which Carlson does not teach the use of a low-coefficient material which span across the entire top surface of a flexible planar portion of the sensor insert, Carlson discloses using suitable size pieces of the low friction coefficient material on the surface that will be next to the skin, wherein Lee in view of Carlson, in which the first sheet 131 is meant to be next to the user's foot, the first sheet 131 of Lee would be replaced with the low friction coefficient material.
Regarding Applicant’s argument for claim 2, in which Oshio fails to teach a hook and loop connector for attachment to the inside of a shoe, Oshio is still considered to read on this limitation as the clip 4:4a as seen in Figures 1C-D of Oshio is meant to be attached inside of a shoe 9 (Referring to the fastener 4, the clip 4a is formed by an appropriately flexible resin material or the like and into U-shaped, so that the clip 4a can be fixed by clipping a desired edge of the shoe (Oshio, Paragraph [0079], Figures 1C-D)).
Regarding Applicant’s argument for claim 16, in which Lee fails to teach that the central layer separates the plurality of sensors from at least one of the upper layer and the lower layer of the flexible planar portion of the sensor insert, Lee is still considered to read on this limitation, as the separation of an individual contact switch 137 of Lee between the first sheet 131 and the second sheet 133 by the bonding sheet 139 allows for the physical restoration force of the contact switches 137 to transmit an electric signal (A bonding sheet 139 chemically bonded between the first and second sheets 131 and 133 is provided to induce physical restoration force of the contact switch 137 (Lee, Paragraph [0061]); the contact switch 137 may include a conductive rubber. That is, conductive rubbers are respectively bonded to the first and second sheets 131 and 133 so as to form respective patterns in the same plane shape. Therefore, in the contact switch 137 including the conductive rubbers, the two conductive rubbers contact with each other due to an externally applied pressure. Thus, the two patterns conduct electricity that may be utilized as a switching signal (Lee, Paragraph [0064])).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791